


EXHIBIT 10.41

PROMISSORY NOTE

$500,000.00   October 29,2001

FOR VALUE RECEIVED, the undersigned employee of Home Depot U.S.A., Inc., Bill E.
Patterson (the "Employee"), promises to pay to Home Depot U.S.A., Inc.
(hereafter, collectively, together with any holder hereof, called "Holder"), at
2455 Paces Ferry Road, Atlanta, GA 30339 or at such other place as Holder may
from time to time designate in writing, without grace, in lawful money of the
United States of America, the principal sum of Five Hundred Thousand and no/100
Dollars ($500,000.00), or so much thereof as has been advanced hereunder, in
accordance with the following provisions:

        This loan is for a term of five (5) years, and the entire unpaid
principal balance hereof shall be due and payable on October 29, 2006, during
which term no interest shall be due or payable by Employee to Holder;

        The interest benefits of this loan are not transferable by the Employee,
and are conditioned upon the continued performance of substantial services by
the Employee;

        Employee certifies that a portion of this loan will be used for the
purchase or improvement of the same residence that shall be used by the Employee
as Employee's principal residence for tax purposes, which residence shall be
purchased as a consequence of Employee's transfer by Holder to the state of
Illinois (the "Principal Residence").

        Employee agrees that at whatever time Employee does purchase or improve
such Principal Residence, Employee shall agree to and sign the attached
"Promissory Note A", which document shall reflect the portion of this loan that
has been used for the purchase of the Principal Residence, and shall mortgage,
grant and convey to Holder and Holder's successors and assigns the Principal
Residence purchased or improved.

        Employee further agrees that at the same time Employee agrees to and
signs "Promissory Note A", Employee shall agree to and sign the attached
"Promissory Note B", which document shall reflect any portion of this loan used
for a purpose other than the purchase or improvement of Employee's principal
residence.

        At the time Employee agrees to and signs "Promissory Note A" and
"Promissory Note B", this instant Note shall be superceded, and Employee's
indebtedness shall instead be evidenced by "Promissory Note A" and "Promissory
Note B". If no portion of this loan is used for a purpose other than the
purchase of the Principal Residence, "Promissory Note A" shall be the sole
document in full force and effect, evidencing Employee's indebtedness in the
full principal sum of Five Hundred Thousand and no/100 Dollars.

        Employee certifies that Employee reasonably expects to be entitled to
itemize deductions for each year this loan is outstanding, and further certifies
that Employee will itemize deductions for each year that this loan is
outstanding. In the event that Employee does not itemize deductions in any year
that this loan is outstanding, Employee certifies that he shall notify Holder of
his failure to itemize deductions;

        If Employee shall be required to pay any federal, state, or local taxes
with respect to the interest benefits of this loan, Holder shall make a payment
(the "Gross-Up Payment") to Employee to fully reimburse Employee for all
federal, state and local taxes paid with respect to the interest benefit of this
loan and with respect to receipt of the Gross-Up Payment.

        In the event the Employee resigns or is terminated by Holder, the entire
unpaid principal balance shall be due and payable within ninety (90) days of the
date on which such resignation or termination becomes effective;

--------------------------------------------------------------------------------


        The indebtedness evidenced by this Note may be prepaid in whole or in
part at anytime without penalty or premium;.

        Any payment of principal which is not made when due shall bear interest
at a rate equal to the maximum amount now permitted by the laws of Illinois;

        In no event shall the amount of interest due or payable hereunder exceed
the maximum rate of interest allowed by applicable law, and in the event any
such payment is inadvertently paid by the undersigned or inadvertently received
by the Holder, then such excess sum shall be credited as a payment of principal,
unless the undersigned shall notify the Holder in writing that the undersigned
elects to have such excess sum returned to it forthwith. It is the express
intent hereof that the undersigned not pay and Holder not receive, directly of
indirectly, in any manner whatsoever, interest in excess of that which may be
legally paid by the undersigned under applicable law.

        The Holder shall have the optional right to declare the amount of the
total unpaid balance hereof to be due and forthwith payable in advance of the
maturity date of any installment, as fixed herein, upon the occurrence of any
event of default under this Note or under the Assignment securing this Note.
Upon exercise of this option by the Holder, the entire unpaid principal balance
shall bear interest at the Increased Rate until paid. Forbearance to exercise
this option with respect to any failure or breach of the undersigned shall not
constitute a waiver of the right as to any subsequent failure or breach.

        Payments under this Note shall be applied first to outstanding late
charges and costs of collection, if any, then to accrued but unpaid interest,
and then to the outstanding principal balance hereof.

        Time is of the essence of this Note.

        The undersigned and all endorsers or other parties to this Note
severally waive.

each for himself and family, any and all homestead and exemption rights which
any of them or the family of any of them may have under or by virtue of the
Constitution or laws of the United States of America or of any state as against
this Note, any renewal thereof, or any indebtedness represented thereby.

        The undersigned and all endorsers or other parties to this Note jointly
and severally transfer, convey and assign to the Holder a sufficient amount of
such homestead or exemption as may be allowed, including such homestead or
exemption as may be set apart in bankruptcy, to pay this Note in full, with all
costs of collection, and do hereby direct any trustee in bankruptcy having
possession of such homestead or exemption to deliver to the Holder a sufficient
amount of property or money set apart as exempt to pay the indebtedness
evidenced hereby, or any renewal thereof, and do hereby, jointly and severally,
appoint the Holder the attorney in facet for each of them, to claim any and all
homestead exemptions allowed by law.

        The undersigned hereby waives presentment,. demand for payment, protest
and notice of non-payment.

        This Note shall be governed by the laws of the State of Illinois.

        If more than one party shall execute this Note, the term "undersigned",
as used herein, shall mean all parties signing this Note and each of them, who
shall be jointly and severally obligated hereunder.

--------------------------------------------------------------------------------


        Given under the hand and seal of the undersigned, the date and year
first above written.

    EMPLOYEE:
 
 
/s/ William E. Patterson
 
 
Name:
William E. or                        
Bill E. Patterson
 
 
ATTEST:
 
 
/s/ Katherine Birmingham
 
 
Name:     Katherine Birmingham

--------------------------------------------------------------------------------
